 

 

Nominee Agreement

 

 

 

Consignor（hereinafter referred to as “Party A”）：

 

ID No.：

 

Address：

 

 

Consignee（hereinafter referred to as “Party B”）：

Registration No.：

Address：

 

 

 

WHEREAS：

 

China Agriculture Media Group Co., Ltd, (hereinafter referred to as “the
Company”) is a company organized and existing under the laws of the Hong Kong
since March 2011.

Party A entrusts Party B to hold __% of the Company’s shares, the basis of the
principles of equality and mutual benefit. The Parties hereby agree as follows:

 

 Item 1 Content of Consignment

 

Party A voluntary consign Party B to hold ___% of the Company’s shares. Party B
is on behalf to exercise shareholder’s rights. Party B voluntary to accept Party
A’s consignment and is on behalf to exercise the related shareholder’s rights.

  

Item 2 Authorization of Consignment

1． Party A authorizes Party B to act as the Company’s shareholder to participate
to the corresponding activities of the Company, to attend the shareholder’s
meeting and to exercise the voting rights.

2． Party A authorizes Party B to exercise other rights that complies with the
law of cooperation and the articles of association.

 

 
 

 

 

Item 3 Presentations and Warranties of Party A

 

1．Pursuant to this agreement, Party A is entitled to supervise and correct the
inappropriate consignment by Party B.

 

2． Party A shall be entitled to terminate the consignment and exercise
corresponding shareholder’s rights when Party B is deemed to be act dishonest on
fulfill the fiduciary obligations.

 

 Item 4 Presentations and Warranties of Party B

 

1．On effective of these nominee shares, Party B promises that all the investment
proceeds are belong to Party A.

 

2． Prior to Party A’s written consent, Party B should not transfer or dispose
any of the nominee shares and its proceeds, should not implement any act that
will harm Party A’s interests.

 

3． Party B promises to provide necessary assistance and convenience, in order to
coordinate Party A to transfer the “nominee shares”.

 

 Item 5 Confidentiality

 

Both Parties shall prohibit the disclosure of any confidential information
obtained during execution of this agreement. Unless there is clear evidence that
such information is publicly know or there is written authorization prior
disclosure.

 

 

Item 6 Liability for breach of contract

 

Pursuant to this agreement, both parties shall fulfill its obligations
positively to protect interests of each other; any party fails to fulfill or
delay to fulfill its obligation, shall be compensated for all loss caused to the
other party and pay the other party the correspondent compensation.

 

 

Item 7 Dispute Resolution

 

Any dispute arising from, out of or in connection with this agreement shall be
settled through friendly consultations between the Parties. If the dispute
cannot be settled through consultations, the dispute shall, be submitted to the
local court, where this agreement is signed.

 

 
 

 

 

Item 8 Miscellaneous

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first below written by their duly authorized representatives.

 

 

Party A（Signature）：

 

 

Date：

 

 

 

Party B（Signature）：

 

 

Date：

 

 

 

 

 

 

Place of this Agreement signed: Guangzhou, P. R. China。

